Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to application 17/189,646 filed March 2, 2021. Claims 1-18 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 (hereafter “patent claim”) of U.S. Patent No. 10,951,706.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,951,706 as outlined in the table below:

Examined claim 5
The system of claim 1, wherein the interval of time is imposed on the clients, wherein the one or more processors are further configured to:
     assign a timestamp to the first data, the timestamp equal to a first time plus the interval; and
     release a lock after assigning the timestamp.


Examined claim 1
A system, comprising: 
     a server device, the server device including at least one input/output to communicate with other servers and clients in a distributed computing environment, the server device comprising: 
          one or more processors configured to:




          receive a request to write first data; 
          write the first data to a memory in the distributed computing environment; 



          while the first data is being committed to the memory, the effects of the first data are not visible to at least one of a client library, the other servers, or the clients for an interval of time, without preventing writing of second data to the memory during the interval of time. 

Patent claim 11
The system of claim 1, wherein the one or more memories further store instructions to be executed by the one or more processors to:

     receive a second request to write second data;
     write the data to the memory in the distributed computing environment, without waiting for the commit wait time to expire.


Patent claim 1
A system, comprising: 
     a server device, the server device including at least one input/output to communicate with other servers and clients in a distributed computing environment, the server device comprising: 
          one or more processors, and 
          one or more memories storing instructions to be executed by the one or more processors to:
          receive a request to write data; 
          write the data to a memory in the distributed computing environment; 
          while the written data is being committed to the memory, release a lock on the server; and
          while the written data is being committed to the memory, impose a commit wait time for the written data on at least one of a client library, the other servers, or the clients, wherein the commit wait time is an interval of time that must pass before the at least one of the client library, the other servers, or the clients can see the effects of the written data. 



	Examined claim 5 is merely a broader version of patent claim 11. Examined claim 5 recites the same limitations in patent claim 11. However, patent claim 11 further recites “wherein the commit wait time that must pass before the at least one of the client library, the other servers, or the clients can see the effects of the written data” which is not recited in examined claim 5. It would have been obvious to broaden patent claim 1 because omitting the limitation is obvious variation. Examined claims 2-4, 6-18 recite the same limitations of patent claims 2-10, 12-20.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459